Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 2, 3, 14, and 20 is cancelled.  Claim 21 is new.  Claims 1, 4-13, 15-19 and 21 are pending.  Claims 17-19 are withdrawn.  Claims 1, 4-13, 15, 16, and 21 are pending and under examinations.  


Priority
The instant application is a national stage entry of PCT/US2018/024505 filed on 3/27/2018, which claims priority from US provisional applications 62/573,437 filed on 10/17/2017 and 62/477,164 filed on 3/27/2017.  

Rejection Withdrawn
	The rejection under USC 102(a)(1) over Akil is withdrawn per applicant’s amendment to include the concentration of therapeutic composition.  

Maintained Rejections – Modified As Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-12, 15-16 and 21 in addition are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akil et al (Pharmaceutical Research, July 2014, volume 32, pages 458-468; in applicant’s IDS).
It is noted that the claims are to a dissolvable film while claims 6 and 16 provide for the concentrations in terms of the aqueous solution to make the films.  Thus, the concentration of these components will vary in the actual film that is formed.  These claim limitations toward the aqueous solution used to make the film amount to product-by-process limitations (MPEP 2113).  If the prior art teaches the film and the components in reasonable ranges, it will meet the limitations.   
Akil teaches polymeric films containing dual combinations of anti-HIV drug candidate tenofovir, maraviroc and dapivirine for vaginal application as topical microbicides (abstract).  Akil teaches cellulose polymers and polyvinyl alcohol in the film products (abstract and page 460).  Akil teaches making films from HPMC (hydroxypropyl methylcellulose), HEC 
Akil does not teach the amount of the strong base in claim 6 or the amount of antiretroviral composition of claim 6, although Akil does provide for use of sodium hydroxide to adjust the pH of the solution and provides for varying amounts of the antiretroviral drugs and cellulose polymers based on polymer/drug ratios.  
Akil does teach adjusting the tenofovir solution with sodium hydroxide to a pH of greater than 4.5.  Depending on the desired pH, the amount of sodium hydroxide will vary and this would be routinely optimizable variable.  The amount of 12% of the three cellulose polymers used in the example of Akil is near the amount of 14% in instant claim 6.  Akil teaches varying the ratio of polymer to drug, which would allow one to routinely adjust the amounts of polymers and drugs in Akil’s film compositions.  The amounts of 5% HPMC and HEC in Akil’s example .  

Claim 13 in addition to Claims 1, 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akil et al (Pharmaceutical Research, July 2014, volume 32, pages 458-468) and Phull US 2011/0112292.
Akil teaches the claims as discussed above.
Akil does not teach tenofovir disoproxil, although it does teach tenofovir.  
Phull teaches tenofovir disoproxil (abstract).  Phull provides for treating HIV (paragraphs 44-46).  
	One of ordinary skill in the art at the time of instant filing would have included tenofovir disoproxil as an acceptable form of tenofovir for pharmaceutical compositions to treat HIV as tenofovir disoproxil represents a species of tenofovir compounds.  

Response to Applicant’s Arguments
	Applicant argues that Akil does not provide for 2% by weight of the therapeutic composition (or the nucleoside reverse transcriptase inhibitor).  In claim 1, the recitation is “2% wt. of a therapeutic composition, wherein the therapeutic composition comprises a nucleoside reverse transcriptase inhibitor” only necessitates that a therapeutic composition comprises a nucleoside reverse transcriptase inhibitor, and thus, the therapeutic composition can have other ingredients (including excipients, carriers, etc.) besides the nucleoside reverse transcriptase inhibitor.  Additionally, Akil provides for ratios of polymer to drug that allow for one to adjust the amounts of polymer and drug in the formulation.  Applicant argues that the teachings of Akil 
	Applicant argues that Akil provides for crystallization or lack of crystallization of drugs, however, the instant claims do not indicate a crystallization limitation, and furthermore, the crystallization has to do with ratios of polymer to drug in the formulation.   
	Therefore, one of ordinary skill in the art would have made adjustments based on the ratios of polymer to drug in Akil (note that the ratios suggest more total polymer to a lower amount of the drug) to provide concentrations of drug like TFV and other nucleoside reverse transcriptase inhibitors.  Additionally, one of ordinary skill in the art would have adjusted concentrations of drug in the formulation to provide the amount of desired effectiveness for the composition.     

Conclusion
No claims are allowed.
Applicant's amendment (new claim 21) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MARK V STEVENS/Primary Examiner, Art Unit 1613